Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-25-2004

2660 Woodley Road v. ITT Sheraton Corp
Precedential or Non-Precedential: Precedential

Docket No. 02-1297




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"2660 Woodley Road v. ITT Sheraton Corp" (2004). 2004 Decisions. Paper 647.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/647


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
    IN THE UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                  Nos. 02-1297/1418


      2660 WOODLEY ROAD JOINT VENTURE;
       WOODLEY ROAD ASSOCIATES, INC.;
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY;
       *SUMITOMO LIFE REALTY (N.Y.) INC.

                           v.

        ITT SHERATON CORPORATION;
     SHERATON OPERATING CORPORATION;
    WASHINGTON SHERATON CORPORATION**

              ITT Sheraton Corporation,
          Sheraton Operating Corporation and
          Washington Sheraton Corporation,**
                              Appellant No. 02-1297

       (*Dismissed per the Clerk Order of 5/23/02)
      (**Dismissed per the Court Order of 9/25/02)




      2660 WOODLEY ROAD JOINT VENTURE;
       WOODLEY ROAD ASSOCIATES, INC.;
JOHN HANCOCK MUTUAL LIFE INSURANCE COMPANY;
       *SUMITOMO LIFE REALTY (N.Y.) INC.
                        Appellants No. 02-1418

                           v.

        ITT SHERATON CORPORATION;
     SHERATON OPERATING CORPORATION;
    WASHINGTON SHERATON CORPORATION**

       (*Dismissed per the Clerk Order of 5/23/02)
      (**Dismissed per the Court Order of 9/25/02)
                   On Appeal From the United States District Court
                            For the District of Delaware
                           (D.C. Civ. No. 97-cv-00450)
                   Chief District Judge: Hon. Joseph J. Farnan, Jr.


      BEFORE:      ALITO and McKEE, Circuit Judges, and SCHWARZER,* Senior
                   District Judge

                          ORDER AMENDING OPINION

      IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on May 25,

2004, be amended as follows:

      On page 7, footnote 7, delete “Hancock also alleges that the rebate scheme
      put it at a competitive disadvantage to Sheraton-owned hotels because.
      According to Hancock, “the rebate scheme impacted the Hotel differently
      than it did Sheraton-owned hotels: The rebate program increased the costs
      of the goods and services [Hancock] purchased on behalf of the Hotel,
      whereas the rebate scheme did not impose a real cost on Sheraton-owned
      hotels, which simply ‘paid’ the kickback to their corporate parent.” Replace
      it with “Hancock also alleges that the rebate scheme put it at a competitive
      disadvantage to Sheraton-owned hotels because, according to Hancock, “the
      rebate scheme impacted the Hotel differently than it did Sheraton-owned
      hotels: The rebate program increased the costs of the goods and services
      [Hancock] purchased on behalf of the Hotel, whereas the rebate scheme did
      not impose a real cost on Sheraton-owned hotels, which simply ‘paid’ the
      kickback to their corporate parent.”

      At page 9, delete “The carpenters’ unions may well have had a cause of
      action under other statutes or common law, and a different plaintiff may
      have had a cause of action under the antitrust statues.” Replace it with
      “The carpenters’ unions may well have had a cause of action under other
      statutes or common law, and a different plaintiff may have had a cause of
      action under the antitrust statutes.”


  *
    Honorable William W. Schwarzer, Senior United States District Judge, Northern
District of California, sitting by designation.
      At page 9, delete “In arriving at that decision, the Court read the antitrust
      statues in light of their common law background and read a “proximate
      cause element into § 4 [Clayton Act] actions.” Greater Rockford Energy,
998 F.2d at 394.” Replace it with “In arriving at that decision, the Court
      read the antitrust statutes in light of their common law background and read
      a “proximate cause element into § 4 [Clayton Act] actions.” Greater
      Rockford Energy, 998 F.2d at 394.”

      At page 13, delete “The jury found that Hancock suffered $250,000 in
      damages related to the purchasing services program and it also awarded
      $1,100,00 for Sheraton’s breach of fiduciary duty.” Replace it with “The
      jury found that Hancock suffered $250,000 in damages related to the
      purchasing services program and it also awarded $1,100,000 for Sheraton’s
      breach of fiduciary duty.”

IT IS SO ORDERED.


                                          BY THE COURT:
                                          /s/ Theodore A. McKee
                                          Circuit Judge

Dated: May 25, 2004

CLC\cc: Robert L. Bronston, Esq.
       Andrew L. Frey, Esq.
       Evan M. Tager, Esq.
       Thomas A. Arena, Esq.
       John W. Shaw, Esq.
       William E. Wallace III, Esq.